 

So S&F NSN DWN NN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

 

Case 3:20-cv-08240-JJT Document 4 Filed 09/23/20 Page 1 of 2

 

   
  
 

_ RECEIVED _ COBY

SEP 28 so2al

Troy P. Foster #017229
Haley R. Carr #035804
The Foster Group, PLLC
902 W. McDowell Road
Phoenix, Arizona 85007
Tel: 602-461-7990
tfoster@thefosterlaw.com
hcarr@thefosterlaw.com
Attorneys for Plaintiff

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

Case No.: 3:20-CV-08240-JIT
Matthew D. Pinard, an individual,

Plaintiff,; MOTION TO UNSEAL

" SEALED

Bausch and Lomb, Inc., a New York
corporation,

Defendant.

 

 

Plaintiff Matthew Pinard respectfully moves the Court to unseal this case. Though
there are underlying False Claims Act issues, Plaintiff raises only a retaliation claim pursuant
to subsection 3730(h) of the statute and not a qui tam action. Moreover, the United States
has already taken action in unrelated matters with respect to Defendant’s underlying

conduct.
RESPECTFULLY SUBMITTED this 23" day of September, 2020.

The Foster Group, PLLC

/s/_Troy Foster
Troy Foster

Haley Carr

902 W. McDowell Road
Phoenix, Arizona 85007
Counsel for Plaintiff

  

     

ye
f

AND [8 $UR3ECT TO

REFERENCE Lea? > iY

1 (Ruby NareoesiSecticn)

LDING
TICES

 
So Oo NAN DO A Se YW WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Case 3:20-cv-08240-JJT Document 4 Filed 09/23/20 Page 2 of 2

CERTIFICATE OF SERVICE

I hereby certify that on September 23, 2020, I caused the foregoing document to be filed
with the Clerk of Court via hand delivery.

/s/ Christina Garcia

 

 

 
